Exhibit 10.2



  



2011 Citigroup Executive Performance Plan

(as amended and restated as of January 1, 2016

and as approved by stockholders on April 26, 2016)

 

1. Purpose

 

The purpose of the 2011 Citigroup Executive Performance Plan (the ”Plan“) of
Citigroup Inc. (the ”Company“) is to promote the interests of stockholders by
(a) incentivizing officers and other key executives to contribute to the
Company’s long-term profitability, thereby aligning the executives’ interests
with those of the Company’s stockholders and other stakeholders; (b) motivating
officers and key executives by means of performance-related incentives that are
appropriately balanced to avoid incentives for executives to take unnecessary
and excessive risks; and (c) attracting and retaining officers and key
executives of outstanding ability by providing competitive incentive
compensation opportunities. The Plan commenced on January 1, 2011 and was
approved by stockholders of the Company on April 21, 2011. The Plan was amended
and restated as of January 1, 2016, subject to approval by stockholders of the
Company.

 

2. Administration

 

The Plan shall be administered by the Personnel and Compensation Committee of
the Board of Directors of the Company or its delegate (the ”Committee“). The
Committee may delegate its authority and responsibilities under the Plan, except
to the extent that such delegation would cause any compensation paid under the
Plan to fail to be ”performance-based compensation“ within the meaning of
section 162(m) of the Internal Revenue Code of 1986, as amended (the ”Code“).
Subject to the express provisions of the Plan, the Committee shall have
authority to: (a) select the employees who will participate in the Plan (the
”Participants“); (b) determine the amounts of the awards (”Awards“) to be made
under the Plan, as described in Section 4; and (c) establish from time to time
regulations for the administration of the Plan, interpret the Plan, and make all
determinations deemed necessary or advisable for the administration of the Plan,
which interpretations and determinations shall be final, binding and conclusive
on all persons.

 

3. Participation

 

Participants in the Plan shall be selected for each calendar year (each such
year a ”Plan Year“) from those executive employees of the Company (a) who are,
or are expected to be, (i) ”covered employees“ as defined in Section 162(m) of
the Code, or (ii) executive officers subject to the reporting requirements of
Section 16(a) of the Securities Exchange Act of 1934, as amended, or (b) who are
otherwise selected by the Committee to participate in the Plan. No employee
shall at any time have a right to be selected as a Participant in the Plan for
any Plan Year, or to be entitled automatically to an Award, or, having been
selected as a Participant for one Plan Year, to be a Participant in any other
Plan Year.

 

4. Awards, Performance Goals and Performance Periods

 

Section 4.01. Awards. Awards may be earned by Participants for a specified
performance period (a ”Performance Period“) determined in accordance with
Section 4.03; provided, however, that (a) the making of any Award under the Plan
shall be contingent upon the achievement of the relevant performance goals
established by the Committee (”Performance Goals“) for such Performance Period;
and (b) no Award may exceed the amount established by the Committee for the
actual level of performance attained.

 



 1 

 

 



Section 4.02. Performance Goals

 

  (a) Performance Goals. Within 90 days after the commencement of a Performance
Period or, if earlier, before 25 percent of such Performance Period elapses, the
Committee shall establish for such Performance Period the Performance Goals and
the amounts of Awards that may be earned by each Participant upon the level of
achievement of the applicable Performance Goal, which may be expressed as
percentages of an incentive pool or other measure prescribed by the Committee.
Performance Goals may be based upon one or more of the following objective
performance measures (the ”Performance Criteria“) and expressed in either, or a
combination of, absolute or relative values or a percentage of: revenue, revenue
or product growth, net income (pre-tax or after-tax), profits (pre-tax or
after-tax), earnings, earnings before or after deduction for all or any portion
of interest or taxes or depreciation/amortization, earnings per share,
stockholders’ equity or return on stockholders’ equity, assets or return on
assets, return on risk-adjusted assets, capital or return on capital, return on
risk capital, book value or book value per share, economic value-added models or
equivalent metrics, operating income, income (pre-tax or after-tax), expenses or
reengineering savings, margins, cash flow or cash flow per share, stock price,
total shareholder return, market share, debt reduction, or regulatory
achievements. Performance Goals based on such Performance Criteria may be based
on the performance of the Company, any of its affiliates, any branch,
department, business unit or other portion of the Company or any of its
affiliates under such measure for the Performance Period and/or upon a
comparison of such performance with the performance of a peer group of
companies, prior Performance Periods or other measures selected or defined by
the Committee at the time of establishment of such Performance Goals. For the
avoidance of doubt, any Performance Criteria that are financial metrics may or
may not be determined in accordance with United States Generally Accepted
Accounting Principles. The outcome with respect to a Performance Goal must be
substantially uncertain at the time the Performance Goal is established.        
(b) Calculation. When the Committee establishes Performance Goals, the Committee
shall also specify the manner in which the level of achievement of such
Performance Goals shall be calculated and, if applicable, the relevant weighting
assigned to such Performance Goal. To the extent permitted under Section 162(m)
of the Code, in measuring the achievement of a Performance Goal, the Committee
may include or exclude unrealized investment gains and losses, extraordinary,
unusual, infrequently occurring or non-recurring items, asset write-downs, the
effects of accounting, tax or legal changes, currency fluctuations, mergers and
acquisitions, litigation or claim judgments or settlements, business
interruption events, unbudgeted capital expenditures, and reserve-strengthening
and other non-operating items. To the extent appropriate, the Performance Goals
shall also reflect adjustments for risk balancing features.

 

Section 4.03. Performance Periods. Unless otherwise determined by the Committee,
each Performance Period shall commence on the first day of a Plan Year and end
on the last day of such Plan Year. The Committee may establish longer
Performance Periods, including multi-year Performance Periods, and the Committee
may also establish shorter Performance Periods for individuals who are hired or
become eligible to participate in the Plan after the commencement of a
Performance Period.

 

Section 4.04. Discretion. The Committee shall have no discretion to increase the
amount of any Award that would otherwise be payable to a Participant upon
attainment of the Performance Goals applicable to a Performance Period, but the
Committee may in its discretion reduce the amount or cancel such Award;
provided, however, that the exercise of such negative discretion shall not be
permitted to result in any increase in the amount of any Award payable to any
other Participant.

 

Section 4.05. Determination of Award. The amount of a Participant’s Award for a
Plan Year, if any, shall be determined by the Committee or its delegate in
accordance with the level of achievement of the applicable Performance Goals and
the other terms of the Plan. Prior to the making of any Awards hereunder, the
Committee shall determine and certify in writing the extent to which the
Performance Goals and other material terms of the Plan were satisfied.

 



 2 

 

 

Section 4.06. Maximum Award. Notwithstanding any other provision of the Plan,
the maximum amount payable to a Participant under the Plan for any Plan Year
shall be 0.2% of the amount of income from continuing operations before income
taxes of Citigroup Inc. as reported for such Plan Year in the Quarterly
Financial Data Supplement reporting the results of operations for the last
fiscal quarter of such Plan Year (the ”Participant Limit“). In the case of an
Award for a multi-year Performance Period, the Participant Limit will be
measured by allocating the Award to each Plan Year (or portion thereof) within
the Performance Period based upon the Performance Goals properly allocated to
each Plan Year. The amount payable with respect to an Award for any Plan Year
shall be measured for such Plan Year, regardless of the fact that the Award may
be delivered in a later year. The limitation in this section shall be
interpreted and applied in a manner consistent with Section 162(m) of the Code.

 

5. Termination of Employment

 

Unless otherwise determined by the Committee in accordance with the requirements
of Section 162(m) of the Code, if a Participant’s employment or service with the
Company and all of its subsidiaries and affiliates terminates for any reason
prior to the date the Committee certifies in accordance with Section 4.05 that
the Performance Goals and other material terms of the Plan were satisfied for a
Performance Period, the Participant’s Award, and all rights of the Participant
to such Award for such Performance Period, will be cancelled.

 

6. Making of Awards to Participants

 

Section 6.01. Making of Awards. Unless the Committee determines otherwise, an
Award for a Performance Period shall be granted to a Participant during the two
and one-half month period following the end of the year in which the Performance
Period ends.

 

Section 6.02. Form of Award. Awards shall be made in any form permitted (a)
under the Citi Discretionary Incentive and Retention Plan, as amended and
restated effective January 1, 2015, or any successor or future similar plans, or
(b) any long-term incentive award plan adopted by the Company. Subject to the
terms of the Plan and Section 162(m) of the Code, the Committee shall have full
discretion to determine the form, terms and conditions of any Award, which may
include without limitation performance vesting conditions and clawback
provisions.

 

Section 6.03. Tax Withholding. All Awards shall be subject to tax withholding to
the extent required by applicable law.

 

7. Citi Clawback and Other Clawbacks

 

An Award will be cancelled or forfeited or subject to recovery by the Company if
the Committee, in its sole discretion, determines that (a) Participant received
the Award based on materially inaccurate publicly reported financial statements,
(b) Participant knowingly engaged in providing materially inaccurate information
relating to publicly reported financial statements, (c) Participant materially
violated any risk limits established or revised by senior management and/or risk
management, or (d) Participant has engaged in ”gross misconduct“ as defined
herein (the ”Citi Clawback“). For purposes of this Plan, ”gross misconduct“
means any conduct that is determined by the Committee, in its sole discretion,
(a) to be in competition during employment by the Company with the Company’s
business operations, (b) to be in breach of any obligation that Participant owes
to the Company or Participant’s duty of loyalty to the Company, (c) to be
materially injurious to the Company, or (d) to otherwise constitute gross
misconduct under the Company’s guidelines. Notwithstanding the foregoing, the
Committee may in its discretion impose other forfeiture or recovery conditions
on any Award paid in accordance with the terms of the Plan.

 

8. No Assignments and Transfers

 

A Participant shall not assign, encumber or transfer his or her rights and
interests under the Plan and any attempt to do so shall render those rights and
interests null and void.

 

9. No Rights to Awards or Employment

 

No employee of the Company or any of its affiliates or any other person shall
have any claim or right to be granted an Award under the Plan. Neither the Plan
nor any action taken hereunder shall be construed as giving any employee any
right to be retained in the employ of the Company or its affiliates.

 



 3 

 

 

10. Amendment or Termination

 

The Committee may amend, suspend or terminate the Plan or any portion thereof at
any time, provided that any such action complies with the requirements of
Section 162(m) of the Code.

 

11. Section 162(m)

 

The Company intends that the Plan and Awards granted under the Plan to ”covered
employees“ within the meaning of Section 162(m) of the Code will satisfy the
applicable requirements of Section 162(m) of the Code. Any provision of the
Plan, and any interpretation or determination under the Plan by the Committee,
which is inconsistent with this intent, shall be disregarded.

 

12. Effective Date and Term

 

The Plan was amended and restated as of January 1, 2016, subject to approval by
stockholders of the Company. The Plan became effective on January 1, 2011, and
subject to Section 10 (regarding the Committee’s right to amend, suspend or
terminate the Plan), shall remain in effect thereafter. As long as the Plan
remains in effect, it shall be resubmitted to stockholders at least every five
years as required by Section 162(m) of the Code.

 

13. Governing Law; Arbitration

 

The Plan shall be subject to and construed in accordance with the laws of the
State of New York, without regard to any conflicts or choice of law rule or
principle that might otherwise refer the interpretation of the Award to the
substantive law of another jurisdiction. All disputes under the Plan shall be
subject to final and binding arbitration in accordance with the Company’s
arbitration policy.

 

 4 



 

 